Title: Thomas Jefferson to Edward Gantt, 19 February 1812
From: Jefferson, Thomas
To: Gantt, Edward


          
                  Dear Doctor 
                   
                     Monticello 
                     Feb. 19. 12
          Your’s of Jan. 21. came by our last post, & I have with pleasure forwarded your application to the President. your letter gave me the first information of your removal to the Westward, and I learned from it with real concern the circumstances which had induced it. on my going to live in Washington, my first enquiries were into the mode of practice of the Physicians there, of whom I should of course find it necessary to employ one sometimes. I did not ask the public opinion, but merely
			 the facts of their practice. the fact was result was an unhesitating preference of yourself, tho’ then equally unknown to me personally as the others, and I never found cause to doubt the correctness of my preference. I can add that
			 your leaving that residence afterwards gave me very sincere concern. as you carried with you my high esteem and respect, so my cordial wishes attend you in your new situation, and that you may find it as advantageous as your worth and skill have a right to command. Accept my affectionate and respectful salutations.
          
            Th:
            Jefferson
        